Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant failed to file a 1.182 petition to properly change the applicant.  Therefore the terminal disclaimer filed 2/3/22 by the University of Utah Research Foundation is improper because it identifies a party that is not the applicant in this application.  The terminal disclaimer additionally must specify the extent of the applicant’s ownership.  Currently, Applicant’s terminal disclaimers indicate that both AT&T and the University of Utah Research Foundation each possess 100% ownership in the application. A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by
a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant
information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,833,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have been slightly broadened but have substantially the same claim scope as the patented claims as illustrated below.
Claim 1 of the ‘937 patent
Claim 1 of the instant application
A server comprising: a processor; and a memory coupled with the processor, the memory storing based on the first object and the second object, determining workload variables exposed by the first object and the second object; and annotating knowledge graph model of the service based on the first object, the second object, and the workload variables.	
determining workload variables exposed by the first object and the second object; and annotating knowledge graph model of the service based on the first object, the second object, and the workload variables.


Requests under 37 CFR 1.46(c)(2) to change the applicant were filed 10/4/2021, 10/6/2021, and 11/18/2021. The Statements Under 37 CFR 3.73(c) filed with the requests to change the applicant, do not reflect a change in ownership from the originally named applicant, AT&T Intellectual Property I, L.P. (“AT&T”) by virtue of an assignment to the University of Utah Research Foundation (“the University”).  Instead, the cited assignment documents reflect that AT&T has assignment from two of the four inventors who are named in the application, and the University has assignment from the other two inventors who are named in the application.
To be named as the sole applicant, the 37 CFR 1.46 party must have assignment or obligation of assignment from all named inventors (or petition to show sufficient proprietary interest, per 37 CFR 1.46(b)(2)), and any request to change the applicant under 37 CFR 1.46(c)(2) must demonstrate evidence of a chain of title from the applicant of record to the new party.  Where a partial assignee was 
In light of the information of record, specifically the Statements Under 37 CFR 3.73(c), it is unclear how the Terminal Disclaimer filed 8/3/2021 that states “The applicant, AT&T Intellectual Property I., L.P., owner of 100% of the interest in the instant application” is correct to obviate the double patenting rejection made in the Office action mailed 5/12/2021. Accordingly, the double patenting rejection is hereby reinstated. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445